Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Melanie and Emanuel Smith appeal the district court’s orders dismissing their civil case. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because the Smiths’ informal brief does not challenge the bases for the district court’s disposition, they have forfeited appellate review of the court’s orders. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid .the decisional process.
AFFIRMED